Exhibit 10.1

STEVEN DAVIS EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of October 16, 2006
by and between Meritage Homes Corporation, a Maryland corporation (the
“Company”) and Steven Davis, an individual (“Executive”).

RECITALS

WHEREAS, the Company desires to employ Steven Davis as its Executive Vice
President - National Homebuilding Operations, and Executive desires to provide
services to the Company, in accordance with the terms, conditions and provisions
of this Agreement;

NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Company and Executive
agree as follows:

1.             Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive as Executive Vice President -
National Operations of the Company, and Executive agrees to diligently perform
the duties associated with such positions.  Executive will report directly to
the Chief Executive Officer.  Executive will devote substantially all of his
business time, attention and energies to the business of the Company and will
comply with the charters, policies and guidelines established by the Company
from time to time applicable to its senior management executives.

2.             Term.  Executive will be employed under this Agreement until
October 16, 2008, unless Executive’s employment is terminated earlier pursuant
to Section 6.  The Agreement will renew for additional one year periods (the
“Renewal Term(s)”), unless on or before June 15, 2008 (or June 15 of any Renewal
Term), either Executive or the Company notifies the other in writing that it
wishes to terminate employment under this Agreement at the end of the term then
in effect.

3.             Salary.  The Company will pay Executive a base salary (the “Base
Salary”) at the annual rate of $400,000.  The Base Salary will increase 5% on
November 1, 2007 and on November 1 of each Renewal Term thereafter.  The Base
Salary will be payable in accordance with the payroll practices of the Company
in effect from time to time.  The Base Salary may not be lowered without
Executive’s consent.

4.             Incentive Compensation.

A.            Bonus.  Executive will be entitled to incentive compensation as
specified in Exhibit A hereto (the “Bonus”).  The Bonus will be due and payable
in accordance with Exhibit A.

B.            Stock Options.  Effective on the date of your hire, you will be
granted an option to acquire 15,000 shares of Meritage Homes Corporation common
stock.  In addition, commencing in 2007, during the term of this Agreement the
Company will annually grant Executive options to acquire 15,000 shares (or
equivalent consideration at the discretion of the Board of Directors).  All
options will have an exercise price equal to the fair market value on the date
of grant as defined under the relevant plan.  Subject to the provisions hereof
and Executive’s


--------------------------------------------------------------------------------


change of control agreement entered into on even date herewith, the options will
be on the same terms and conditions as other standard option grants to other
executives of the Company.

C.            Restricted Stock Grant.  On the effective date of your hire, you
will be granted a restricted stock award of 25,000 shares.  These restricted
shares will be subject to the terms and conditions of a separate award
agreement.

D.            Bonus Repayment.  If Executive’s employment is terminated for any
reason other than as set forth in Section 6A below, he will repay to the Company
a pro-rated amount of the 2006 bonus set forth on Exhibit A ($400,000) as
follows:  If Executive’s employment is terminated before September 16, 2007, he
will repay $400,000; if Executive’s employment is terminated on or after
September 16, 2007, but before September 16, 2008, he will repay $266,666; and
if Executive’s employment is terminated on or after September 16, 2008 but
before September 16, 2009, he will repay $133,333.

5.             Executive Benefits.  During the term of this Agreement, Executive
will be entitled to reimbursement of reasonable and customary business expenses.
 The Company will also provide to Executive during the term of this Agreement a
$1,250 per month auto allowance, three weeks of annual paid vacation, and a
Company paid annual physical at a first class facility such as the Mayo Clinic
and such other fringe benefits and other Executive benefits as are regularly
provided by the Company to its senior corporate management; provided, however,
that nothing herein shall preclude the Company from amending or terminating any
such other employee or general executive benefit plans or programs.

6.             Termination.

A.            Voluntary Resignation by Executive (With Good Reason) or
Termination Without Cause by the Company.

(1)           If Executive voluntarily terminates his employment with the
Company with Good Reason, or if the Company terminates Executive without Cause,
the Company will (i) pay to Executive his Base Salary through the Date of
Termination; (ii) pay to Executive any unpaid bonus for the previous year; (iii)
pay to Executive a severance payment in an amount equal to (x) Executive’s base
salary on the Date of Termination plus (y) Executive’s Bonus for the year
preceding the Date of Termination (the “Severance Payment”); and (iv) reimburse
Executive for the cost of COBRA premiums for one year (including group health
insurance and dental and vision).  The amounts payable to Executive pursuant to
this Section 6A(1) (other than the  reimbursement set forth in clause (iv))
shall be paid to Executive by check within 15 business days of the Date of
Termination.

(2)           Upon termination of Executive’s employment pursuant to this
Section 6A at any time after October 16, 2007, the restrictions on the
restricted stock awarded to Executive on the effective date of his hire (as
referenced in Section 4C of this Agreement) shall lapse.

(3)           Upon termination of Executive’s employment pursuant to this
Section 6A at any time after October 16, 2008, any options previously granted to

2


--------------------------------------------------------------------------------




Executive shall accelerate and automatically vest and Executive shall have a
period of 90 days thereafter to exercise such options.

B.            Termination upon Death or Disability.  If Executive’s employment
is terminated as a result of Executive’s death or Disability, then the Company
will be obligated to pay to Executive (or his heirs or estate) (i) Executive’s
then current Base Salary through the Date of Termination, (ii) any unpaid bonus
for the previous year and a pro rated amount of Executive’s Bonus for the year
in which the Date of Termination occurs, which amount shall be payable at the
time set forth in Exhibit A.  In addition, upon such a termination, (i) any
options previously granted to Executive shall accelerate and become vested (ii)
any restrictions on any restricted stock awards shall lapse, without further
action and, to the extent permitted under the plan’s governing documents,
Executive (or his heirs or estate) shall have a period of one year from the Date
of Termination to exercise such options, and (iii) the Company shall reimburse
Executive (or his heirs or estate) for the cost o Executive’s COBRA premiums for
one year following such termination.

C.            Voluntary Termination by Executive (Without Good Reason) or
Termination for Cause by the Company.  If Executive resigns without Good Reason,
it being understood that Executive shall have the right to do so at any time, or
if the Company discharges Executive for Cause, then the Company will be
obligated to pay Executive’s Base Salary through the Date of Termination and any
unpaid bonus for the previous year and no bonus will be payable with respect to
the year in which the Date of Termination occurs.  Such amounts shall be payable
to Executive within 15 business days of the Date of Termination.

D.            Definitions.  For purposes of this Agreement:

(1)         “Cause” will exist in the following circumstances: (i) you are
convicted of  a felony, (ii) you engage in any fraudulent or dishonest act to
the detriment of the Company, (iii) you fail to report for work on a regular
basis, except for periods of authorized illness or bona fide illness, (iv) you
misappropriate trade secrets, customer lists, or other proprietary information
belonging to the Company for your own benefit or for the benefit of a
competitor, (v) you engage in any willful misconduct designed to harm the
Company or its stockholders, or (vi) you fail to perform properly your assigned
duties.

(2)         “Change of Control” shall mean to include the following transactions
or situations:

(a)           A sale, transfer, or other disposition by the Company through a
single transaction or a series of transactions of securities of the Company
representing 33% or more of the combined voting power of the Company’s then
outstanding securities to any “Unrelated Person” or “Unrelated Persons” acting
in concert with one another.  For purposes of this definition, the term “Person”
shall mean and include any individual, partnership, joint venture, association,
trust, corporation or other entity (including a “group” as referred to in
Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Act”)).  For
purposes of this definition, the term “Unrelated Person” shall mean and include
any person other than the Company, or an employee benefit plan of the Company.

3


--------------------------------------------------------------------------------




(b)           A sale, transfer, or other disposition through a single
transaction or a series of related transactions of all or substantially all of
the assets of the Company to an Unrelated Person or Unrelated Persons acting in
concert with one another.

(c)           Any consolidation or merger of the Company with or into an
Unrelated Person, unless immediately after the consolidation or merger the
holders of the common stock of the Company immediately prior to the
consolidation or merger are the beneficial owners or securities of the surviving
corporation’s then outstanding securities.

(3)         “Date of Termination” shall mean (i) if this Agreement is terminated
as a result of Executive’s death, the date of Executive’s death, (ii) if this
Agreement is terminated by Executive, the date on which he notifies the Company
in writing, (iii) if this Agreement is terminated by the Company for Disability,
the date a notice of termination is given, (iv) if this Agreement is terminated
by the Company for Cause, the date a notice of termination is given to Executive
by the Company, or (v) if this Agreement is terminated by the Company without
Cause, the date notice of termination is given to Executive by the Company.

(4)         “Disability” shall mean a disability that results in Executive being
medically unable to fulfill his duties under this Agreement for six consecutive
months.

(5)         “Good Reason” shall mean if following a Change of Control you are
either (i) not offered a comparable position in the surviving corporation or
(ii) required to relocate to any employment location that is more than thirty
(30) miles from the Company’s Scottsdale, Arizona headquarters.

7.             Non-Solicitation Covenant.  In consideration of the benefits
provided in Section 6 of this Agreement, during the period of employment and
for a period of eighteen (18) months following the Date of Termination,
Executive hereby covenants and agrees that he will not directly or indirectly
solicit for employment (whether as an employee, consultant, independent
contractor, or otherwise) or encourage the termination of their relationship
with the Company, any person who is an employee of the Company or any of its
subsidiaries, or any person who was an employee of the Company during
Executive’s final year of employment with the Company, unless Company gives its
advance written consent to such solicitation.  The covenants set forth in this
Section 7 shall begin as of the date hereof and will survive the termination of
employment under Section 6.  This Section 7 shall not prohibit the general
solicitation of employment in a widely circulated media (such as the newspaper
or internet job posting sites) and that are not directly targeted to any Company
employee.

If a court of competent jurisdiction determines that the eighteen-month
non-solicitation period identified in this Section 7 is too broad to be
enforced, the parties agree that the non-solicitation period shall be the twelve
(12) months following the Date of Termination, whether such termination is
voluntary or involuntary.   If a court of competent jurisdiction determines that
this non-solicitation period as modified is still too broad to be enforced, the
parties agree that the non-solicitation period shall be the nine (9) months
following the Date of Termination, whether such termination is voluntary or
involuntary.

4


--------------------------------------------------------------------------------




8.             Non-Disclosure of Confidential Information.

A.            It is understood that in the course of Executive’s employment with
Company, he will become acquainted with Company Confidential Information (as
defined below).  Executive recognizes that Company Confidential Information has
been developed or acquired at great expense, is proprietary to the Company, and
is and shall remain the exclusive property of the Company.  Accordingly,
Executive agrees that he will not, disclose to others, copy, make any use of, or
remove from Company’s premises any Company Confidential Information, except as
Executive’s duties may specifically require, without the express written consent
of the Company, during Executive’s employment with the Company and thereafter
until such time as Company Confidential Information becomes generally disclosed
or known, or readily ascertainable by proper means by persons unrelated to the
Company.

B.            Upon any termination of employment, Executive shall promptly
deliver to the Company the originals and all copies of any and all materials,
documents, notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of Executive.

C.            Executive hereby agrees that the period of time provided for in
this Section 8 and other provisions and restrictions set forth herein are
reasonable and necessary to protect the Company and its successors and assigns
in the use and employment of the goodwill of the business conducted by
Executive.  Executive further agrees that damages cannot compensate the Company
in the event of a violation of this Section 8 and that, if such violation should
occur, injunctive relief shall be essential for the protection of the Company
and its successors and assigns.  Accordingly, Executive hereby covenants and
agrees that, in the event any of the provisions of this Section 8 shall be
violated or breached, the Company shall be entitled to obtain injunctive relief
against the party or parties violating such covenants, without bond but upon due
notice, in addition to such further or other relief as may be available at
equity or law.  Obtainment of such an injunction by the Company shall not be
considered an election of remedies or a waiver of any right to assert any other
remedies which the Company has at law or in equity.  No waiver of any breach or
violation hereof shall be implied from forbearance or failure by the Company to
take action thereof.  The prevailing party in any litigation, arbitration or
similar dispute resolution proceeding to enforce this provision will recover any
and all reasonable costs and expenses, including attorneys’ fees.

D.            “Company Confidential Information” shall mean confidential,
proprietary information or trade secrets of Company and its subsidiaries and
affiliates including without limitation the following:  (1) customer lists and
customer information as compiled by Company; (2) Company’s internal practices
and procedures; (3) Company’s financial condition and financial results of
operation; (4) supply of materials information, including sources and costs,
designs, information on land and lot inventories, and current and prospective
projects; (5) strategic planning, manufacturing, engineering, purchasing,
finance, marketing, promotion, distribution and selling activities; (6) all
other information which Executive has a reasonable basis to consider
confidential or which is treated by Company as confidential; and (7) all
information having independent economic value to Company that is not generally
disclosed or known to, and not readily ascertainable by proper means by, persons
who can obtain economic value from its disclosure or use.  Notwithstanding the
foregoing provisions, information which

5


--------------------------------------------------------------------------------




becomes available on a non-confidential basis from a source other than Executive
which source is not prohibited from disclosing such confidential information by
legal, contractual or other obligation shall not be considered “Company
Confidential Information.”

9.             Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any applicable law, then such provision
will be deemed to be modified to the extent necessary to render it legal, valid
and enforceable, and if no such modification will make the provision legal,
valid and enforceable, then this Agreement will be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties will be construed and enforced accordingly.

10.           Assignment by Company.  Nothing in this Agreement shall preclude
the Company from consolidating or merging into or with, or transferring all or
substantially all of its assets to, another corporation or entity that assumes
this Agreement and all obligations and undertakings hereunder.  Upon such
consolidation, merger or transfer of assets and assumption, the term “Company”
as used herein shall mean such other corporation or entity, as appropriate, and
this Agreement shall continue in full force and effect.

11.           Entire Agreement.  This Agreement, along with the change of
control agreement with Executive and the restricted stock agreement and stock
option agreement entered into on even date herewith, embody the complete
agreement of the parties hereto with respect to the subject matter hereof and
supersede any prior written, or prior or contemporaneous oral, understandings or
agreements between the parties that may have related in any way to the subject
matter hereof.  This Agreement may be amended only in writing executed by the
Company and Executive.

12.           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the internal laws, and not the law of conflicts, of
the State of Arizona.

13.           Notice.  Any notice required or permitted under this Agreement
must be in writing and will be deemed to have been given when delivered
personally or by overnight courier service or three days after being sent by
mail, postage prepaid, at the address indicated below or to such changed address
as such person may subsequently give such notice of:

if to Parent or Company:                     Meritage Homes Corporation

17851 N. 85th Street, Suite 300

Scottsdale, Arizona 85255

Attention: Chief Executive Officer

With a copy
to:                                                                                                            
Meritage Homes Corporation

17851 N. 85th Street, Suite 300

Scottsdale, Arizona 85255

Attention:  General Counsel

if to Executive:                                      Steven Davis

To the address listed in the Company’s

Employment Records

6


--------------------------------------------------------------------------------




14.           Arbitration.  Any dispute, controversy, or claim, whether
contractual or non-contractual, between the parties hereto arising directly or
indirectly out of or connected with this Agreement, relating to the breach or
alleged breach of any representation, warranty, agreement, or covenant under
this Agreement, unless mutually settled by the parties hereto, shall be resolved
by binding arbitration in accordance with the Employment Arbitration Rules of
the American Arbitration Association (the “AAA”).  Any arbitration shall be
conducted by arbitrators approved by the AAA and mutually acceptable to Company
and Executive.  All such disputes, controversies, or claims shall be conducted
by a single arbitrator, unless the dispute involves more than $50,000 in the
aggregate in which case the arbitration shall be conducted by a panel of three
arbitrators.  If the parties hereto are unable to agree on the arbitrator(s),
then the AAA shall select the arbitrator(s).  The resolution of the dispute by
the arbitrator(s) shall be final, binding, nonappealable, and fully enforceable
by a court of competent jurisdiction under the Federal Arbitration Act.  The
arbitrator(s) shall award damages, reasonable attorneys’ fees and costs to the
prevailing party.  The arbitration award shall be in writing and shall include a
statement of the reasons for the award.  The arbitration shall be held in the
Phoenix, Arizona metropolitan area.  The only exception is that the Company may
proceed in any court of competent jurisdiction to obtain equitable relief under
Sections 7 and 8 of this Agreement, but any claim for monetary damages
thereunder is subject to binding arbitration.

15.           Withholding; Release; No Duplication of Benefits.  All of
Executive’s compensation under this Agreement will be subject to deduction and
withholding authorized or required by applicable law.  The Company’s obligation
to make any post-termination payments hereunder (other than salary and bonus
payments and expense reimbursements through the date of termination), shall be
subject to receipt by the Company from Executive of a mutually agreeable
release, and compliance by Executive with the covenants set forth in Sections 7
and 8 hereof.  If there is any conflict between the provisions of the change of
control agreement and this Agreement, such conflict shall be resolved so as to
provide the greater benefit to Executive.  However, in order to avoid
duplication of any monetary benefits, any payments or benefits due under
Executive’s change of control agreement, will be reduced by any payments or
benefits (not including salary and bonus payments) provided in Section 6 of this
Agreement.

16.           Successors and Assigns.  This Agreement is solely for the benefit
of the parties and their respective successors, assigns, heirs and legatees.
 Nothing herein shall be construed to provide any right to any other entity or
individual.

17.           Related Party Transactions.  Executive may not engage in any
related party transactions with the Company unless approved in the specific
instance by the Audit Committee of the Board of the Company.

[Signature page follows]

7


--------------------------------------------------------------------------------




 

 

AGREED to this 16th day of October, 2006 by:

 

 

MERITAGE HOMES CORPORATION, a

 

 

Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Steven J. Hilton

 

 

 

Name:

Steven J. Hilton

 

 

Title:

Chairman and Chief Executive Officer

 

AGREED to this 16th day of October, 2006 by:

 

EXECUTIVE:   Steven Davis

 

 

 

 

 

 

 

 

/s/ Steven Davis

 

8


--------------------------------------------------------------------------------




EXHIBIT A

BONUS TERMS FOR STEVEN DAVIS

For 2006, a bonus of $400,000, provided that Executive is employed by the
Company on December 31, 2006.  Such bonus to be paid on or around January 31,
2007.

For 2007 and during each Renewal Term (if any), Executive will be eligible for
an annual bonus, which is targeted to be between .25% and .33% of EBITDA.  The
payout range will be based on Executive’s achievement of specific goals to be
mutually agreed upon between Executive and CEO and approved by the Company’s
Executive Compensation Committee of the Board of Directors.  This annual bonus,
which is subject to leally required withholdings, will be paid in February
following the end of the respective fiscal year.

9


--------------------------------------------------------------------------------